Rothrock, J.
The defendants demand a reversal of the cause upon grounds which cannot be considered without an abstract of the evidence in the case, or at least without some showing of what the evidence tended *251to prove. The attorney general filed no argument in this court. He filed a paper in denial of appellants’ abstract of the evidence, upon the grounds that there is no bill of exceptions making the evidence of record, and that the evidence is not certified to in any manner. This is not denied by appellants, and it must be accepted as true. The judgment of the district court will be
Affirmed.